EXAMINER'S AMENDMENT


1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was received in an email sent by Mr. Timothy J. Wall on February 15, 2022, upon Mr. Wall’s granting of permission to Examiner to communicate with him by electronic mail in regards to any subject matter related to this application. 

The application has been amended as follows: 

     AMENDMENTS TO THE CLAIMS:
 This listing of claims will replace all prior versions, and listings, of claims in the application. The following listing provides amended claims with deleted material crossed out and new material underlined to show the changes made.

  

	         determining, based on the rate demands of the first UE and second UE, the rate demands beingan uplink (UL) traffic demand, that the first UE and the second UE are candidates to be paired together, wherein determining, based on the rate demands of the first UE and second UE, that the first UE and the second UE are the candidates to be paired together comprises: 
			calculating a probability value related to the first rate demand and the second rate demand, wherein the probability value indicates a probability that a first transmit power that can support the first rate demand is not greater than a first power threshold and a second transmit power that can support the second rate demand is not greater than a second power threshold being different than the first power threshold; and 
		determining whether the calculated probability value is not less than a probability threshold; 
	        as a result of determining that the first UE and the second UE are the candidates to be paired together, estimating 1) a first channel quality of a first channel between the first UE and the network node and 2) a second channel quality of a second channel between the second UE and the network node; 
		after estimating the channel qualities, determining, based on the estimated channel qualities, that the first UE and the second UE should be scheduled to 

	2. (Canceled)

	3. (Canceled)

4. (Previously Presented) The method of claim 1, wherein estimating the first channel quality comprises: requesting the first UE to transmit a pilot signal and estimating the first channel quality based on the pilot signal transmitted by the first UE, and estimating the second channel quality comprises: requesting the second UE to transmit a pilot signal and estimating the second channel quality based on the pilot signal transmitted by the second UE.

5. (Previously Presented) The method of claim 1, wherein scheduling the first UE and the second UE to use the same time and frequency resources to transmit the uplink data comprises: transmitting to the first UE a first scheduling message; and transmitting to the second UE a second scheduling message.

6. (Previously Presented) The method of claim 1, wherein scheduling the first UE and the second UE to use the same time and frequency resources to transmit the 

7. (Previously Presented) The method of claim 1, further comprising: obtaining information indicating the first rate demand; and obtaining information indicating the second rate demand.

8. (Previously Presented) The method of claim 7, wherein the obtaining information indicating the first rate demand comprises receiving a buffer status report from the first UE; and the obtaining information indicating the second rate demand comprises receiving a buffer status report from the second UE.


9. (Currently Amended) A network node for scheduling at least a first user equipment (UE) served by the network node and a second UE also served by the network node, wherein the first UE has a first rate demand and the second UE has a second rate demand, the network node comprising: 
	a processor; and 
	a memory coupled to the processor, the memory comprising instructions executable by the processor, wherein the network is configured to: 
	determine, based on the rate demands of the first UE and second UE, the rate demands beingan uplink (UL) traffic demand, that the first UE and the second UE are candidates to be paired together, wherein the the candidates to be paired together by performing a procedure comprising: 
	calculating a probability value related to the first rate demand and the second rate demand, wherein the probability value indicates a probability that a first transmit power that can support the first rate demand is not greater than a first power threshold and a second transmit power that can support the second rate demand is not greater than a second power threshold being different than the first power threshold; and 
	determining whether the calculated probability value is not less than a probability threshold; 
as a result of determining that the first UE and the second UE are the candidates to be paired together, estimate 1) a first channel quality of a first channel between the first UE and the network node and 2) a second channel quality of a second channel between the second UE and the network node; 
after estimating the channel qualities, determine, based on the estimated channel qualities, that the first UE and the second UE should be scheduled to use 
schedule the first UE and the second UE to use the same time and frequency resources to transmit the uplink data. 


12. (Previously Presented) The network node of claim 9, wherein the network node is configured to estimate the first channel quality by performing a procedure comprising: requesting the first UE to transmit a pilot signal and estimating the first channel quality based on the pilot signal transmitted by the first UE, and the network node is configured to estimate the second channel quality by performing a procedure comprising: requesting the second UE to transmit a pilot signal and estimating the second channel quality based on the pilot signal transmitted by the second UE.

13. (Previously Presented) The network node of claim 9, wherein the network node is configured to schedule the first UE and the second UE to use the same time and frequency resources to transmit the uplink data by performing a procedure comprising: transmitting to the first UE a first scheduling message; and transmitting to the second UE a second scheduling message.

14. (Currently Amended) The network node of claim 9, wherein the network node is configured to schedule the first UE and the second UE to use the same time and frequency resources to transmit the uplink data by performing a procedure comprising transmitting a synchronization signal to synchronize 



16. (Previously Presented) The network node of claim 15, wherein 
	the network node is configured to obtain the information indicating the first rate demand by performing a process comprising receiving a buffer status report from the first UE; and	
	the network node is configured to obtain the information indicating the second rate demand by performing a process comprising receiving a buffer status report from the second UE.

	17. (Canceled)

18. (Previously Presented) A non-transitory computer readable medium including a computer program, comprising instructions which, when executed on at least one processor of an access point, cause the access point to carry out the method according to claim 1.

	19. (Canceled)

20. (Currently Amended) The method of claim 1, wherein determining that the first UE and the second UE are the candidates to be paired together is further the first transmit power of the first UE andthe second transmit power of the second UE.

21. (Currently Amended) The method of claim 1, wherein determining that the first UE and the second UE are the candidates to be paired together is further based on a first channel gain of the first channel and a second channel gain of the second channel.


REASON FOR ALLOWANCE


The following is a statement of reasons for the indication of allowable subject matter:
Although determining which user equipments should be paired together based on their respective uplink traffic demands, and after determining UEs are candidates to be paired together, estimating qualities of channels from each UE to its network node so as to schedule such UEs to use same time and frequency resources to transmit uplink data to their base station   -- is commonly known in the prior art, independent claims include enough details to differentiate them from the prior art including calculating a probability value related to the first rate demand and the second rate demand, wherein the probability value indicates a probability that a first transmit power that can support the first rate demand is not greater than a first power threshold and a second transmit power that can support the second rate demand is not greater than a second power threshold different than the first power threshold; and determining whether the calculated probability value is not less than a probability threshold.
The best prior art patent references:
Lee includes the features of grouping user equipments (UEs) based on required data transmission rate of each of UEs sharing same frequency resources and optimizing power allocations to each UE within the same group, wherein each UE has its amount of transmission traffic sent in its buffer state reports to the base station.
 
IEEE describers determining candidate users pair based on their respective channel quality indicators {CQI}, allocating power to UEs to control transmission output, and calculating power ratio against a threshold. IEEE additionally states as a result of determining that the first UE and the second UE are candidates to be paired together, estimating their channel qualities, and after estimating their channel qualities or allocating power, determining, based on the estimated channel qualities, that the first UE and the second UE should be paired. 

Cheng further explains estimating CQI or determining power allocations includes estimating qualities of channels between UEs and the network node. 


All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above; however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, prior art individually and as a whole do not teach the claimed limitation above. The combination of references amounts to a piecemeal analysis of the independent claims and do not coherently and holistically anticipate the application as a whole.
Claims 4-8, 18, 20-21 and claims 12-16 depending on claims 1 and 9,  respectively, are considered allowable on the basis as applied for independent claims, as well as for further limitations set forth.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           




	/C.Q.T./

	/ALPUS HSU/Primary Examiner, Art Unit 2465